Citation Nr: 1109486	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-11 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to June 1965.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In November 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

For reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to service connection for low back disability.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran has asserted that service connection is warranted because he believes his current low back disability is related to an injury he incurred during service.  Specifically, the Veteran has asserted that he had had back problems since a motor vehicle accident during service, for which he received treatment and which resulted in pain all over his body.  At the November 2010 hearing, the Veteran testified that his back hurt a little following the accident but that he did not mention his back pain because he thought it would go away.  He has also reported that he attempted to report his back pain at separation from service but he was told that such a report would delay processing for separation.  The Veteran has reported that, following service, he self-medicated for many years because he did not have medical insurance and that he eventually sought treatment at VA.  

The service treatment records reflect that the Veteran's spine was normal at entry into service.  However, in January 1965, the Veteran sought treatment for back pain that had persisted for four days.  It was noted that the Veteran was involved in a motor vehicle accident approximately two months prior in November 1964, which resulted in contusions on his head, chest, and neck and complaints of pain all over his body.  The assessment was muscle sprain and the Veteran received pain medication and a heat pack.  The service treatment records do not contain any subsequent complaints, treatment, or findings related to a low back disability or pain, including at the Veteran's pre-separation examination in April 1965.  

Nevertheless, as noted, the Veteran has reported that he continued to suffer from low back pain at separation from service, which continued thereafter.  

The first time the Veteran is shown to seek treatment for low back pain following service was in June 2008.  The Veteran reported that he pulled his back out but he also reported having chronic back problems that he treated with ibuprofen.  An X-ray of his lumbosacral spine was normal and the assessment was back pain.  Subsequently, in November 2009, the Veteran sought treatment for severe back pain that had persisted for three days.  He reported that he was replacing an outlet and experienced sharp low back pain while standing up, but he also reported having intermittent back pain since a motor vehicle accident in service.  The examining physician noted that the Veteran had "probable" disc prolapse with sciatica but the final impression was acute low back pain with a history of intermittent back pain in the past.  

The Veteran was afforded a VA examination in December 2008 to determine the likely etiology of his current low back disability.  After examining the Veteran, the VA examiner diagnosed the Veteran with recurrent low back strain, which he opined was less likely as not caused by the in-service motor vehicle accident.  The VA examiner noted that, while the service treatment records confirmed the Veteran was involved in a motor vehicle accident during service, the records show that his back was normal at discharge from service and that Veteran reported that he did not start experiencing pain until a year after service.  In this regard, the VA examiner noted that it seems likely that such a violent accident would cause back trouble or a significant injury that would have manifested itself sooner rather than later.  

While the December 2008 VA examination is considered competent evidence, the probative value of the examiner's opinion is lessened because it does not appear that he considered all relevant facts in this case.  In this regard, the examination report reflects that the claims file was requested by the RO but was not available.  The Board notes that the examination report reflects that the Veteran's medical records were reviewed; however, it is not clear if the VA examiner reviewed and considered the service treatment records.  In this context, while the VA examiner noted that service treatment records confirm the in-service motor vehicle accident, he also stated that it seems back trouble would have manifested itself sooner rather than later.  In providing this statement, the VA examiner did not mention or address the evidence that shows the Veteran complained of back pain approximately two months following the in-service accident and, thus, it does not appear that he had the opportunity to review the service treatment records and/or considered all relevant facts in this case, including specifically the evidence showing in-service complaints of back pain during service.  As a result, the Board finds that the December 2008 VA examination and opinion were not adequate and that a remand is required to obtain an amended opinion that considers all relevant facts in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  

Since the time of the December 2008 VA examination, further medical reports and personal hearing testimony have been added to the record.  This information may be helpful to the examiner in formulating an opinion.   

Accordingly, the case is REMANDED for the following action:

1. Request that the physician who conducted the December 2008 VA examination (or other appropriate medical personnel if this examiner is no longer available) review the entire claims file and provide an addendum to his previous report that addresses whether it is as likely as not (i.e., a probability of 50 percent) or unlikely (i.e., a probability of less than 50 percent) that the Veteran has a current low back disability that is related to his military service, to include the motor vehicle accident therein.  

a. In answering the foregoing, the examiner is requested to specifically address the evidence showing in-service complaints of low back pain two months after the accident, as well as the other service and post-service evidence of record.  

b. The examiner is also requested to address whether the Veteran currently has an actual back disability or merely symptoms that have not been associated with an underlying disability.  

c. A rationale must be provided for any opinion offered.  

2. Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


